DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DARIO MARTINEZ,
                             Appellant,

                                    v.

                              PIERRE VILME,
                                 Appellee.

                               No. 4D22-837

                          [October 20, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. CACE21-013749.

  Franz C. Jobson of Franz C. Jobson, P.A., Fort Lauderdale, for
appellant.

  David Levine of Levine Legal, P.A., Cooper City, and Lorene Seeler
Young of Lorene Seeler Young, P.A., Cooper City, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.